 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 3:20-cv-0001-BAS-MDD
     DAVID BATTENSBY,
12
     CDCR # AC-8920,                                     ORDER:
13                                      Plaintiff,
                                                         1) GRANTING PLAINTIFF’S
14   v.                                                  MOTION TO PROCEED IN FORMA
15                                                       PAUPERIS PURSUANT TO 28 U.S.C.
     RONALD ZHANG; M. SOUSLEY; S.
                                                         § 1915(a) (ECF No. 2)
16   ROBERTS, M.D.; S. GATES, Chief,
17                                  Defendants.          2) DISMISSING DEFENDANTS
                                                         SOUSLEY, ROBERTS, AND GATES
18
                                                         PURSUANT TO 28 U.S.C. § 1915(e)(2)
19                                                       AND 28 U.S.C. § 1915A(b)
20
21
22
23         Plaintiff David Battensby, incarcerated at the Richard J. Donovan Correctional
24   Facility (“RJD”) in San Diego, California filed a pro se civil rights Complaint pursuant to
25   42 U.S.C. Section 1983. (“Compl.,” ECF No. 1.) Plaintiff claims that Defendants violated
26   his Eighth Amendment rights by discontinuing Plaintiff’s morphine prescription and
27   denying his grievance and subsequent appeals. (See id. at 3–5.) Plaintiff did not pay the


                                                     1
                                                                             3:20-cv-0001-BAS-MDD
 1   fee required by 28 U.S.C. § 1914(a) when he filed his Complaint, instead filing a Motion
 2   to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). (See ECF No. 2.)
 3   I.     Plaintiff’s Motion to Proceed IFP
 4          All parties instituting any civil action, suit or proceeding in a district court of the
 5   United States, except an application for writ of habeas corpus, must pay a filing fee of
 6   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 7   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 8   Section 1915(a).       See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
 9   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is
10   granted leave to proceed IFP remains obligated to pay the entire fee in “increments” or
11   “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775
12   F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
13   dismissed. See 28 U.S.C. § 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
14   Cir. 2002).
15          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
16   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
17   6-month period immediately preceding the filing of the complaint.”                              28 U.S.C.
18   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
19   trust account statement, the Court assesses an initial payment of 20% of (a) the average
20   monthly deposits in the account for the past six months, or (b) the average monthly balance
21   in the account for the past six months, whichever is greater, unless the prisoner has no
22   assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
23   of the prisoner then collects subsequent payments, assessed at 20% of the preceding
24
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
26   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Oct. 1, 2019)). The additional $50 administrative fee does not apply to persons granted leave to proceed
27   IFP. Id.


                                                           2
                                                                                            3:20-cv-0001-BAS-MDD
 1   month’s income, in any month in which his account exceeds $10, and forwards those
 2   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
 3   136 S. Ct. at 629.
 4         In support of his IFP Motion, Plaintiff has submitted a certified copy of his trust
 5   account statement pursuant to 28 U.S.C. Section 1915(a)(2) and Civil Local Rule 3.2.
 6   Andrews, 398 F.3d at 1119. The Court has reviewed Plaintiff’s trust account activity, as
 7   well as the attached prison certificate verifying his available balances. (See ECF No. 3, at
 8   1-3.) These documents show that he carried an average monthly balance of $0.03 and had
 9   $0.00 in average monthly deposits to his trust account for the six months preceding the
10   filing of this action, and that Plaintiff had an available balance of just $0.17 at the time of
11   filing. (See id.)
12         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2), and
13   declines to impose the initial partial filing fee pursuant to 28 U.S.C. Section 1915(b)(1),
14   which would be a fraction of a cent in any event, because his prison certificate indicates he
15   may currently have “no means to pay it.” See 28 U.S.C. § 1915(b)(4) (providing that “[i]n
16   no event shall a prisoner be prohibited from bringing a civil action or appealing a civil
17   action or criminal judgment for the reason that the prisoner has no assets and no means by
18   which to pay the initial partial filing fee.”); Taylor, 281 F.3d at 850 (finding that 28 U.S.C.
19   Section 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case
20   based solely on a “failure to pay . . . due to the lack of funds available to him when payment
21   is ordered.”). Instead, the Court directs the Secretary of the CDCR, or his designee, to
22   collect the entire $350 balance of the filing fees required by 28 U.S.C. Section 1914 and to
23   forward them to the Clerk of the Court pursuant to the installment payment provisions set
24   forth in 28 U.S.C. Section 1915(b)(1).
25   ///
26   ///
27   ///


                                                    3
                                                                                3:20-cv-0001-BAS-MDD
 1   II.   Initial Screening pursuant to 28 U.S.C. Sections 1915(e)(2) and 1915A
 2         A.     Standard of Review
 3         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
 4   Answer screening pursuant to 28 U.S.C. Sections 1915(e)(2) and 1915A(b). Under these
 5   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it,
 6   which is frivolous, malicious, fails to state a claim, or seeks damages from defendants who
 7   are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 8   (discussing 28 U.S.C. Section 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th
 9   Cir. 2010) (discussing 28 U.S.C. Section 1915A(b)). “The purpose of [screening] is ‘to
10   ensure that the targets of frivolous or malicious suits need not bear the expense of
11   responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler
12   v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
13         “The standard for determining whether a plaintiff has failed to state a claim upon
14   which relief can be granted under [Section] 1915(e)(2)(B)(ii) is the same as the Federal
15   Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter,
16   668 F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121
17   (9th Cir. 2012) (noting that screening pursuant to Section 1915A “incorporates the familiar
18   standard applied in the context of failure to state a claim under Federal Rule of Civil
19   Procedure 12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual
20   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
21   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
22   1121. While the court “ha[s] an obligation where the petitioner is pro se, particularly in
23   civil rights cases, to construe the pleadings liberally and to afford the petitioner the benefit
24   of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing Bretz v.
25   Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not “supply essential elements
26   of claims that were not initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673
27   F.2d 266, 268 (9th Cir. 1982).


                                                    4
                                                                                 3:20-cv-0001-BAS-MDD
 1         B.     Factual Allegations
 2         Plaintiff alleges that following a back surgery in May 2018 he was prescribed two
 3   pain medications, morphine and Lyrica. (Compl. at 3.) Although Plaintiff alleges that he
 4   was in moderate pain even while taking these medications, his pain was managed
 5   sufficiently for him to sleep and eat normally. (Id.) In January 2019, Defendant Dr. Ronald
 6   Zhang told Plaintiff that he was discontinuing Plaintiff’s morphine prescription “because
 7   (1) there was no morphine detected on [Plaintiff’s] urine test,” and (2) because Plaintiff
 8   kept “bothering” Zhang about his persistent back pain. (Id.)
 9         Plaintiff contends that once he stopped receiving morphine, his pain quickly
10   escalated, consistently reaching 9/10 or 10/10 in intensity. (See id.) The pain is so severe
11   that Plaintiff does not feel hungry, and when he does eat he often feels ill. (See id.)
12   Additionally, Plaintiff alleges that the pain prevents him from sleeping, which increases
13   his anxiety and gives him suicidal thoughts. (See id.) As a result, Plaintiff asked to see
14   Dr. Zhang again, and “basically told him that [his] pain is in a level 10 constantly, which
15   [is] intentionally inflicting pain on [him] . . . .” (Id.) Nevertheless, Zhang refused
16   Plaintiff’s requests to renew his morphine prescription, allegedly telling Plaintiff that he
17   “didn’t care about [Plaintiff’s] pain.” (Id.) Plaintiff alleges that this conduct constituted
18   deliberate indifference to Plaintiff’s medical conditions, violated his Eighth Amendment
19   right to medical care, and constitutes cruel and unusual punishment. (Id.)
20         Dissatisfied with Zhang’s decision, Plaintiff submitted a prison grievance. (See id.
21   at 4.) As part of the grievance procedure, Plaintiff was initially interviewed by a nurse,
22   Defendant M. Sousley. (Id. at 4.) Although Plaintiff’s allegations are somewhat unclear,
23   Sousley apparently explained that Dr. Zhang’s decision could not be reversed through the
24   grievance process, and subsequently denied Plaintiff’s grievance. (See id.) Plaintiff alleges
25   that Soulsey ignored various facts in denying the grievance, namely the details of Plaintiff’s
26   pain, which Plaintiff argues constitutes an emergency or situation requiring urgent
27   ///


                                                   5
                                                                               3:20-cv-0001-BAS-MDD
 1   intervention. (See id.) As a result, Plaintiff argues that Sousley should be held liable for
 2   deliberate indifference and cruel and unusual punishment. (See id.)
 3         Plaintiff levels similar claims against Defendant S. Roberts, who is the chief medical
 4   executive, and Defendant S. Gates, the chief of health care appeals, both of whom reviewed
 5   Plaintiff’s appeals of Sousley’s decision denying Plaintiff’s grievance. (See id. at 5.)
 6   Plaintiff, based on the medical records he submitted in connection with his appeals, argues
 7   that Defendants Roberts and Gates knew that Plaintiff was experiencing serious pain and,
 8   despite having the authority to intervene, chose not to. (See id.) Plaintiff asserts that these
 9   actions also constitute deliberate indifference and cruel and unusual punishment. (Id.)
10         C.     Eighth Amendment
11         Defendant Zhang. Plaintiff alleges that Defendant Zhang discontinued Plaintiff’s
12   morphine prescription because (1) the drug was not detected on Plaintiff’s drug test, and
13   (2) Plaintiff was “bothering” Zhang about his back pain. (See Compl. at 3.)
14         The Eighth Amendment requires that inmates have “ready access to adequate
15   medical care,” Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), and “deliberate
16   indifference to serious medical needs of prisoners” violates the Eighth Amendment. Estelle
17   v. Gamble, 429 U.S. 97, 104 (1976).            Although a “mere ‘difference of medical
18   opinion . . . [is] insufficient, as a matter of law, to establish deliberate indifference,’”
19   Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (quoting Jackson v. McIntosh, 90
20   F.3d 330, 332 (9th Cir. 1996)), a plaintiff may state a claim for deliberate indifference
21   when, among other things, he or she alleges that a medical decision “was taken not in the
22   exercise of medical judgment, but for non-medical reasons.” See Hardy v. Three Unknown
23   Agents, 690 F. Supp. 2d 1074, 1092 (C.D. Cal. 2010); see also Egberto v. Nevada Dep’t of
24   Corrs., 678 F. App’x 500, 505 (9th Cir. 2017) (holding qualified immunity is unavailable
25   for prison medical personnel where reasonable jury could conclude treatment was denied
26   or delayed for non-medical reasons).
27   ///


                                                    6
                                                                                3:20-cv-0001-BAS-MDD
 1          As currently pleaded and accepting all factual allegations as true, the Court finds that
 2   Plaintiff’s Complaint states a claim that his morphine prescription was discontinued for
 3   non-medical reasons. Plaintiff’s Complaint is thus sufficient to survive the “low threshold”
 4   set for sua sponte screening pursuant to 28 U.S.C. sections 1915(e)(2) and 1915A(b). The
 5   fact that Plaintiff may have been annoying Defendant Zhang with his complaints of back
 6   pain is not a medical reason for discontinuing a prescription. Further, although Plaintiff
 7   alleges that Zhang also discontinued Plaintiff’s morphine prescription because Plaintiff
 8   tested negative for morphine, that does not alter the Court’s conclusion. (See Compl. at 3.)
 9   To be sure, this allegation suggests that there may have been a valid medical reason for
10   discontinuing Plaintiff’s prescription, namely the concern that Plaintiff was not actually
11   taking the medication. See Shufelt v. Silva, No. 17-cv-1652-LAB (RBM), 2019 WL
12   762656, at *5 (S.D. Cal. Feb. 21, 2019) (concluding that prison official’s motivations to
13   “prevent drug abuse, addiction, and overdose” were legitimate medical and penological
14   reasons for discontinuing a morphine prescription). If that concern did in fact motivate
15   Defendant Zhang’s decision, however, it is at best only implied by Plaintiff’s allegations
16   and not referenced in any of the exhibits attached to Plaintiff’s Complaint. (See generally
17   ECF No. 4.) In fact, the exhibits to Plaintiff’s Complaint state that immediately before his
18   morphine was discontinued, Plaintiff tested positive for morphine. (See id. at 13.)
19          As a result, and with the benefit of the liberal construction to which pro se pleadings
20   are entitled, the Court concludes that Plaintiff has stated an Eighth Amendment claim
21   against Defendant Zhang.2
22
23
24
     2
25     Plaintiff is cautioned that a difference of opinion as to appropriate medical treatment does not state an
     Eighth Amendment claim. See Toguchi, 391 F.3d at 1058; see also Peacock v. Horowitz, No. 2:13-cv-
26   2506 TLN AC P, 2016 WL 3940346, at *6 (E.D. Cal. July 21, 2016) (noting that although allegations of
     bias against prescribing morphine were sufficient to state an Eighth Amendment claim at the screening
27   stage, they were insufficient at summary judgment in light of evidence contradicting plaintiff’s complaint).


                                                          7
                                                                                          3:20-cv-0001-BAS-MDD
 1         Defendants Sousley, Roberts, and Gates. The Court finds that Plaintiff has not stated
 2   a claim against Defendants Sousley, Roberts, and Gates. Plaintiff alleges only that these
 3   Defendants violated his rights in reviewing, processing, and denying his grievance and
 4   appeals. (See Compl. at 4–5.) A prison official’s allegedly improper processing of an
 5   inmate’s grievances or appeals, without more, cannot serve as a basis for section 1983
 6   liability. See generally Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (prisoners
 7   do not have a “separate constitutional entitlement to a specific prison grievance
 8   procedure”); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (due process not violated
 9   simply because defendant fails properly to process grievances submitted for consideration);
10   see also Todd v. Cal. Dep’t of Corrs. & Rehab., 615 F. App’x 415, 415 (9th Cir. 2015)
11   (district court properly dismissed claim based on improper “processing and handling
12   of . . . prison grievances” because prisoners have no “constitutional entitlement to a specific
13   prison grievance procedure”); Shallowhorn v. Molina, 572 F. App’x 545, 547 (9th Cir.
14   2014) (district court properly dismissed section 1983 claims against defendants who “were
15   only involved in the appeals process”). Moreover, Plaintiff has not alleged that Defendants
16   Sousley, Roberts, or Gates were personally involved in a violation of Plaintiff’s rights or
17   that their conduct caused such a violation.
18         For these reasons, Plaintiff’s claims against Defendants Sousley, Roberts, and Gates
19   are dismissed without prejudice sua sponte for failure to state a plausible claim upon which
20   Section 1983 relief may be granted. See 28 U.S.C. §§ 1915(e)(2), 1915A(b).
21         D.     Leave to Amend
22         In light of his pro se status, the Court will grant Plaintiff leave to amend his pleading
23   deficiencies with respect to Defendants Sousley, Roberts, and Gates, if he can. See Rosati
24   v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (“A district court should not dismiss a pro
25   se complaint without leave to amend [pursuant to 28 U.S.C. Section 1915(e)(2)(B)(ii)]
26   unless ‘it is absolutely clear that the deficiencies of the complaint could not be cured by
27   amendment’” (quoting Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012))). Given the


                                                    8
                                                                                3:20-cv-0001-BAS-MDD
 1   Court’s finding that Plaintiff’s claim may proceed against Defendant Zhang, however,
 2   Plaintiff may choose whether to file an amended complaint or to proceed solely with his
 3   claim against Defendant Zhang.
 4          To that end, the Court grants Plaintiff leave in which to file a First Amended
 5   Complaint which cures all the deficiencies of the pleading noted above. Any First
 6   Amended Complaint must be filed on or before March 13, 2020 and must be complete in
 7   itself without reference to the superseded pleading. This includes Plaintiff’s claim against
 8   Defendant Zhang, which, as explained above, survives screening, and which, if Plaintiff
 9   wishes to continue to pursue it, must be realleged if Plaintiff chooses to file a First
10   Amended Complaint.       Defendants not named and claims not realleged in the First
11   Amended Complaint will be deemed to have been waived. See King v. Atiyeh, 814 F.2d
12   565, 567 (9th Cir. 1987). If Plaintiff’s First Amended Complaint fails to state a claim upon
13   which relief may be granted, it may be dismissed without further leave to amend. If
14   Plaintiff does not wish to amend his Complaint to cure the deficiencies noted above, and
15   wishes instead to proceed only with his Eighth Amendment claim against Defendant
16   Zhang, he may do so by notifying the Court of that decision in writing no later than March
17   13, 2020. Should Plaintiff choose to proceed without amendment, the Court will direct the
18   U.S. Marshal to effect service upon Defendant Zhang on Plaintiff’s behalf at that time. See
19   28 U.S.C. § 1915(d).
20   III.   Conclusion and Order
21          For the reasons discussed, the Court:
22          1)    GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2);
23          2)    DIRECTS the Secretary of the CDCR, or his designee, to collect from
24   Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing monthly
25   payments from his account in an amount equal to twenty percent (20%) of the preceding
26   month’s income and forwarding those payments to the Clerk of the Court each time the
27   amount in the account exceeds $10 pursuant to 28 U.S.C. Section 1915(b)(2). ALL


                                                    9
                                                                              3:20-cv-0001-BAS-MDD
 1   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
 2   ASSIGNED TO THIS ACTION;
 3         3)     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
 4   Secretary, California Department of Corrections and Rehabilitation, P.O. Box 942883,
 5   Sacramento, California, 94283-0001;
 6         4)     DISMISSES Plaintiff’s claims against Defendants Sousley, Roberts, and
 7   Gates in their entirety without prejudice sua sponte for failure to state a claim upon which
 8   relief may be granted pursuant to 28 U.S.C. Sections 1915(e)(2) and 1915A(b); and
 9         5)     GRANTS Plaintiff leave in which to file a First Amended Complaint which
10   cures all the deficiencies of the pleading noted above. Any First Amended Complaint must
11   be complete in itself without reference to the superseded pleading. See S.D. Cal. Civ. L.R.
12   15.1. This includes Plaintiff’s claim against Defendant Zhang, which, as explained above,
13   survives screening, and which, if Plaintiff still wishes to pursue it, must nevertheless be
14   realleged if Plaintiff chooses to file a First Amended Complaint. Defendants not named
15   and claims not realleged in the First Amended Complaint will be deemed to have been
16   waived. If Plaintiff’s First Amended Complaint fails to state a claim upon which relief
17   may be granted, it may be dismissed without further leave to amend. If Plaintiff does not
18   wish to amend his complaint to cure the deficiencies noted above, and wishes instead to
19   proceed only with his Eighth Amendment claim against Defendant Zhang, he may do so
20   by notifying the Court of that decision in writing no later than March 13, 2020. Should
21   Plaintiff choose to proceed without amendment, the Court will direct the U.S. Marshal to
22   effect service upon Defendant Zhang on Plaintiff’s behalf at that time. See 28 U.S.C. §
23   1915(d).
24         IT IS SO ORDERED.
25
26   DATED: January 28, 2020
27


                                                  10
                                                                              3:20-cv-0001-BAS-MDD
